713 N.W.2d 768 (2006)
475 Mich. 857
Gerald MacARTHUR and Vivian MacArthur, Plaintiffs-Appellants,
v.
Sanford LINDLE, Jeanne Lindle, and Lake State Railroad Co., Defendants-Appellees.
Docket No. 130248. COA No. 265462.
Supreme Court of Michigan.
May 17, 2006.

Order
On order of the Court, the application for leave to appeal the October 6, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to appeal.